IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50338
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CRAIG CURRY,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-96-CR-169-ALL
                         - - - - - - - - - -
                           January 5, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Craig Curry appeals from his conviction and sentence for

making a false statement to a financial institution and for

interstate transportation of stolen money.   He argues solely that

the district court erred by failing to reduce his offense level

for acceptance of responsibility based on the fact that he

voluntarily paid full restitution prior to his adjudication of

guilt.   We have reviewed the record and the briefs of the

parties, and we hold that the district court did not clearly err

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50338
                               -2-

by refusing to award Curry a reduction in his offense level based

on acceptance of responsibility.     See United States v. Watson,

988 F.2d 544, 551 (5th Cir. 1993).

     AFFIRMED.